Case 17-80304-TLS              Doc 1602      Filed 11/02/18 Entered 11/02/18 08:33:32                      Desc Main
                                            Document     Page 1 of 23


                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF NEBRASKA


 In re:                                   )
                                          )                      Chapter 11
 Gordmans Stores, Inc., et al.,           )                      Chief Judge Thomas L. Saladino
                                          )
       Post-Effective Date Debtors        )                      Case No. 17-80304 (TLS)
                                          )                      (Jointly Administered)
                                          )
 META Advisors LLC on behalf of G-Estate )
 Management Company, Inc. (f/k/a Gordmans )
 Management Company, Inc.),               )
                                          )
       Plaintiff,                         )
                                          )                      Adv. Pro. Nos.: See Attached Exhibit
 vs.                                      )                      2
                                          )
 DEFENDANTS LISTED ON EXHIBIT 2,          )
                                          )
       Defendants.                        )
 _____________________________________ )

               ORDER GRANTING MOTION FOR ORDER ESTABLISHING
         PROCEDURES GOVERNING ADVERSARY PROCEEDINGS PURSUANT TO
         SECTIONS 502, 544, 547, 548, 549AND/OR 550 OF THE BANKRUPTCY CODE

            Upon consideration of the Motion for Order Establishing Procedures Governing

 Adversary Proceedings Pursuant to Sections 502, 544, 547, 548, 549 and/or 550 of the

 Bankruptcy Code (the “Motion”) 1 for entry of a procedures order (the “Procedures Order”)
                                            0F




 establishing streamlined procedures, as set forth on Exhibit 1 hereto, governing all adversary

 proceedings commenced by the Plan Administrator on behalf of the Post-Effective Date Debtors

 pursuant to sections 502, 544, 547, 548, 549 and/or 550 of title 11 of the Bankruptcy Code; and

 the Court having jurisdiction to consider the Motion and to grant the relief requested therein

 pursuant to 28 U.S.C. §§ 157 and 1334; and the matter being a core proceeding under 28 U.S.C.

 § 157(b)(2); and venue being proper under 28 U.S.C. §§ 1408 and 1409; and due and proper

 1
     Capitalized terms used but not otherwise defined shall have the meanings ascribed to such terms in the Motion.
Case 17-80304-TLS        Doc 1602    Filed 11/02/18 Entered 11/02/18 08:33:32               Desc Main
                                    Document     Page 2 of 23


 notice having been given to all persons that are currently or may be defendants in the Avoidance

 Actions as listed on Exhibit 2 (each a “Defendant”, and collectively, the “Defendants”); and all

 other parties having been provided good and sufficient notice of the Motion; and it appearing

 that no other or further notice need be provided; and approval of the Motion being in the best

 interests of the Plan Administrator, creditors and all parties in interest; and after due deliberation

 and sufficient cause appearing therefor, it is hereby

        ORDERED, ADJUDGED AND DECREED THAT:

                1.      The Motion is GRANTED as set forth herein.

                2.      The procedures governing all parties to the Avoidance Actions, which

 procedures are attached hereto as Exhibit 1 (the “Avoidance Action Procedures”), are hereby

 approved and shall govern the Avoidance Actions, effective as of the date of this Procedures

 Order; provided, however, that the Avoidance Action Procedures shall not apply to any

 adversary proceeding in which the complaint initiating such adversary proceeding states that

 such procedures are not applicable; provide further, that the Court may grant relief from

 compliance with the Avoidance Action Procedures in its sole discretion.

                3.      The Bankruptcy Code, the Bankruptcy Rules and Local Rules shall apply

 to the Avoidance Actions, except to the extent that they conflict with the Avoidance Action

 Procedures.

                5.      The time periods set forth in this Procedures Order and the Avoidance

 Action Procedures shall be calculated in accordance with Bankruptcy Rule 9006(a).

                6.      The Court retains jurisdiction with respect to all matters arising from or

 related to the implementation of this Procedures Order.




                                                   2
Case 17-80304-TLS    Doc 1602    Filed 11/02/18 Entered 11/02/18 08:33:32   Desc Main
                                Document     Page 3 of 23


          November 2
 Dated: _________________, 2018


                                         /s/Thomas L. Saladino
                                        Honorable Thomas L. Saladino
                                        United States Bankruptcy Judge




                                           3
Case 17-80304-TLS              Doc 1602      Filed 11/02/18 Entered 11/02/18 08:33:32                      Desc Main
                                            Document     Page 4 of 23




                                                     EXHIBIT 1

                                          Avoidance Action Procedures 2        1F




 These procedures (the “Avoidance Action Procedures”) apply to adversary proceedings (each, an
 “Avoidance Action” and, collectively, the “Avoidance Actions”) commenced by the Plan
 Administrator (the “Plan Administrator”) seeking to avoid and recover transfers pursuant to
 sections 502, 544, 547, 548, 549 and/or 550 of the Bankruptcy Code.

 A.         Stipulation to Extend Time for Defendants to Respond to the Complaint; Mediation
            Before Response

            1.       Without further order of the Court, the Plan Administrator and any Avoidance
                     Action defendant (each, a “Defendant” and, together with the Plan Administrator,
                     the “Parties”) may stipulate in writing to up to 2 separate extensions of time for a
                     Defendant to respond (the “Response”) to an Avoidance Action complaint (the
                     “Response Due Date”), with each extension to be no more than 30 days. The
                     stipulation can be documented via electronic mail and shall not be filed.

            2.       If the Parties jointly agree in writing (which writing shall be filed in the adversary
                     proceeding) to enter mediation prior to the Response Due Date, the Response Due
                     Date shall be deferred while the mediation is pending. If the mediation does not
                     resolve the Avoidance Action, the Response Due Date shall be extended for an
                     additional 30 days following the completion of mediation and the filing of the
                     mediator’s report (the “Mediator’s Report”).

            3.       Except as set forth above, further extensions of the Response Due Date shall not
                     be granted except upon a motion or by stipulation of the Plan Administrator and
                     Defendant, approved by order of the Court.

 B.         Waiver of Requirement to Conduct Pretrial Conference

 Pursuant to Local Rule 7001-1(C), Federal Rule of Civil Procedure 16, made applicable herein
 pursuant to Bankruptcy Rule 7016, is hereby waived and not applicable with respect to the
 Avoidance Actions. Neither the Plan Administrator nor any Defendant shall be required to
 appear at the initial pretrial conference, and Defendants may disregard any pretrial conference
 date included on their respective summonses.

 C.         Waiver of Requirement to Conduct Rule 26(f) Conference

 Pursuant to Local Rule 7001-1(D), the conference required by Federal Rule of Civil Procedure
 26(f), made applicable pursuant to Bankruptcy Rule 7026 (mandatory meeting before scheduling
 conference/discovery plan) is waived and not applicable with respect to Avoidance Actions.

 2
     Capitalized terms used but not otherwise defined shall have the meanings ascribed to such terms in the Motion.


                                                            4
Case 17-80304-TLS          Doc 1602      Filed 11/02/18 Entered 11/02/18 08:33:32                    Desc Main
                                        Document     Page 5 of 23


 Accordingly, Parties shall not be required to submit a written report under Federal Rule of Civil
 Procedure 26(f).

 D.      Stay of Discovery

 All formal discovery, including disclosures required under Federal Rule of Civil Procedure
 26(a)(1), shall be stayed until the Mediation Process is concluded, unless the Parties settle the
 Avoidance Action prior to or during the mediation; provided, however, this stay of discovery
 shall in no way preclude the Parties from informally exchanging documents and other
 information in an attempt to resolve an Avoidance Action in advance of, or during, the mediation
 process.

 E.      Settlement of Avoidance Actions

 As provided in Article IV, Section E of the Plan, the Plan Administrator is authorized to
 compromise or settle the Avoidance Actions without Court approval.

 F.      Dispositive Motions

 Any Defendant may file a dispositive motion, including but not limited to any motions under
 Federal Rule of Civil Procedure 12(b)(1) to (7) (made applicable by Bankruptcy Rule 7012) and
 under Federal Rule of Civil Procedure 56 (made applicable by Bankruptcy Rule 7056), pursuant
 to the Federal Rules of Civil Procedure, made applicable to these adversary proceedings by the
 Bankruptcy Rules, however, if such dispositive motion is filed before the filing of the Mediator’s
 Report (defined herein), the Plan Administrator’s time to respond to such dispositive motion is
 extended until 30 days after the filing of a Mediator’s Report stating that the mediation has
 concluded and a settlement has not been reached, or such other time to which the parties
 mutually agree. Further, any party seeking to file a motion for summary judgment must comply
 with Local Rule 7056-1.

 G.      Mediation Procedures and Requirements

         1.       Any open Avoidance Actions that have not been resolved and/or settled by
                  November 30, 2018 (the “Remaining Avoidance Actions”), shall be referred to
                  mandatory mediation (unless such mediation already has occurred pursuant to
                  Section A.2 hereof), unless otherwise agreed by the Plan Administrator and a
                  Defendant, or ordered by the Court in its sole discretion.

         2.       The Defendant shall choose a mediator (the “Mediator”) from the list of mediators
                  (the “Mediator List”) attached to the Avoidance Action Procedures as Schedule
                  A, 3 and shall provide notice in writing to counsel for the Plan Administrator, Erin
                     2F




                  Severini via email at eseverini@fbtlaw.com or via letter correspondence
                  addressed to Frost Brown Todd LLC, 3300 Great American Tower, 301 E. Fourth
                  Street, Cincinnati, Ohio 45202, Attn: Erin Severini. If any Defendant does not

 3
   Upon notice to the Court, the Plan Administrator may add one or more mediators to the Mediator List provided
 that the Plan Administrator represents in the notice that the proposed mediator has no conflict of interest that
 prevents him/her from serving as a mediator.


                                                        5
Case 17-80304-TLS   Doc 1602     Filed 11/02/18 Entered 11/02/18 08:33:32              Desc Main
                                Document     Page 6 of 23


            select a Mediator in writing by January 11, 2019, the Plan Administrator shall
            assign a Mediator to the case.

       3.   Once the mediator selection period closes and a Mediator is selected or assigned,
            as applicable, the Plan Administrator will file with the Court a notice of mediation
            indicating which mediator was selected and which party made the selection.

       4.   The Parties shall provide the Mediator, and exchange with each other, a copy of
            their position statements (“Position Statements”), which may not exceed 10 pages
            double-spaced in 12-point type (exclusive of exhibits and schedules), at least 10
            days prior to the scheduled mediation. The Mediator also may require the Parties
            to (i) provide to the Mediator any relevant papers and exhibits and (ii) exchange
            documents.

       5.   The mediation shall take place in either Omaha, Nebraska or New York, New
            York, unless the Parties and the Mediator agree to another location. The
            mediation shall be held at the law office of the Plan Administrator’s local counsel,
            the Plan Administrator’s office, the Mediator’s office, or at another location
            agreed upon by the Mediator, the Plan Administrator and the Defendant.

       6.   The Mediator will preside over the mediation with full authority to determine the
            nature and order of the Parties’ presentations and with full authority to implement
            any additional procedures which are reasonable and practical under the
            circumstances.

       7.   The Parties shall participate in the mediation in good faith and with a view toward
            reaching a consensual resolution. The mediation(s) shall be attended in person by
            (i) a representative of the Defendant with full settlement authority (and if
            Defendant is represented by counsel, its counsel) and (ii) counsel for the Plan
            Administrator (with full settlement authority); provided that, the Mediator may
            permit a party representative to appear telephonically; provided further, should a
            dispute arise regarding a Mediator’s decision on whether to allow a party
            representative to appear telephonically rather than in person, a party may apply to
            the Court in advance of the mediation to rule on telephonic mediation by sending
            a letter to chambers outlining the issues, and the Court may then schedule a
            conference call to address the issues.

       8.   At the Mediator’s discretion, the Mediator may adjourn a mediation upon written
            notice to the Parties, which need not be filed. The Mediator also may adjourn a
            mediation that has been commenced if the Mediator determines that an
            adjournment is in the best interests of the Parties. The length of time necessary to
            effectively complete the mediation will be within the Mediator’s discretion.

       9.   Within 10 days after the conclusion of each mediation, the Mediator shall file a
            Mediator’s Report in the respective Avoidance Action, which shall be limited to
            stating only (i) whether the Avoidance Action settled or did not settle; (ii) the date




                                              6
Case 17-80304-TLS    Doc 1602    Filed 11/02/18 Entered 11/02/18 08:33:32              Desc Main
                                Document     Page 7 of 23


             or dates the mediation took place; and (iii) the names of the Parties and/or counsel
             who attended.

       10.   Upon notice and a hearing, a Party’s failure (i) to submit the required Position
             Statement or other submissions as provided in these Avoidance Action Procedures
             or as may be agreed to by the Mediator or ordered by the Court, or (ii) to attend
             the mediation, may result in a default judgment being obtained against the
             Defendant or dismissal of the action, or the imposition of other sanctions as may
             be appropriate under the circumstances. The Mediator shall promptly file with the
             Court a notice when any Party fails to comply with the mediation provisions in
             these Avoidance Action Procedures.

       11.   The fees and reasonable and actual expenses of the Mediator shall be shared
             equally by the Parties on a per case basis. The Mediator’s fees shall be fixed as
             follows:

             (a)    cases with a claim amount (as reflected in the complaint) of less than
                    $100,000: $1,500 per Party, per case;

             (b)    cases with a claim amount (as reflected in the complaint) equal to or
                    greater than $100,000 and less than $250,000: $2,000 per Party, per case;
                    and

             (c)    cases with a claim amount (as reflected in the complaint) equal to or
                    greater than $250,000 and less than $500,000: $2,500 per Party, per case;
                    and

             (d)    cases with a claim amount (as reflected in the complaint) equal to or
                    greater than $500,000: $3,000 per Party, per case.

             (e)    Defendants that have multiple Avoidance Actions in the underlying
                    bankruptcy case pending against them may mediate all related Avoidance
                    Actions at one time and, in such event, the Mediation Fee shall be based
                    upon the combined total claim amount for all related Avoidance Actions.

             (f)    Mediation that is continued for more than one calendar day will be
                    continued on a fixed-fee basis at the rates set forth above.

       12.   If the Parties mutually request that a Mediator travel to some other location for
             mediation other than Omaha, Nebraska or New York, New York and the Mediator
             agrees to the location, and unless the Court orders otherwise, the Mediator’s fee
             shall increase by $500 per Party, per case.

       13.   Unless the Court orders otherwise for cause shown, the full fees and expenses of
             the Mediator shall be paid by any Party that cancels or fails to appear at mediation
             unless the Party notifies the Mediator of the cancellation by electronic mail by 5:00
             p.m. Central Time on the day one week in advance of the scheduled mediation date



                                               7
Case 17-80304-TLS    Doc 1602     Filed 11/02/18 Entered 11/02/18 08:33:32              Desc Main
                                 Document     Page 8 of 23


             (e.g., if the mediation is scheduled for a Monday, notice of cancellation must be
             given no later than the previous Monday at 5:00 p.m. Central Time).

       14.   Each Party shall pay its portion of the Mediator’s fee at least 5 days before the
             commencement of mediation. The Parties shall each pay half (50%) of the
             Mediator’s reasonable and actual expenses, per case, within fourteen (14) days
             after billing by the Mediator; provided, however, that if a Defendant fails to
             timely pay a bill for a Mediator’s fees or expenses, another Party may pay the bill
             and recover such sum as part of a judgment. The Parties and the Mediator may
             enter into an agreement for the Mediator to continue his or her efforts after the
             conclusion of the formal mediation session, on such terms as may be agreed upon
             among the Mediator and all Parties, and the rules governing confidentiality
             relating to the Mediation shall continue to apply.

       15.   Without the prior consent of both Parties, no Mediator shall mediate a case in
             which he/she or his/her law firm represents a Party. If a Mediator’s law firm
             represents any Defendant in the Avoidance Actions, then: (i) the Mediator shall
             not personally participate in the representation of that Defendant; (ii) the law firm
             shall notate the file to indicate that the Mediator shall have no access to it; and
             (iii) any discussions concerning the particular Avoidance Action by employees of
             the law firm shall exclude the Mediator. The Mediator’s participation in
             mediation pursuant to these Avoidance Action Procedures shall not create a
             conflict of interest with respect to the representation of such Defendants by the
             Mediator’s law firm, provided these procedures are followed.

       16.   The Mediator shall not be called as a witness by any Party. No Party shall attempt
             to compel the testimony of, or compel the production of documents from, the
             Mediators or the agents, partners or employees of their respective law firms.
             Neither the Mediators nor their respective agents, partners, law firms or
             employees (i) are necessary parties in any proceeding relating to the mediation or
             the subject matter of the mediation, nor (ii) shall be liable to any Party for any act
             or omission in connection with any mediation conducted under these Avoidance
             Action Procedures. Any documents provided to the Mediator by the Parties shall
             be destroyed within 30 days after the filing of the Mediator’s Report, unless the
             Mediator is otherwise ordered by the Court. However, a Mediator may be called
             as witness by any Party and may be compelled to testify and/or answer discovery
             on a limited basis in proceedings where it is alleged that a Party failed to comply
             with mediation as is required in these Avoidance Action Procedures.

       17.   All proceedings and writings incident to the mediation will be considered
             privileged and confidential and subject to all the protections of Federal Rule of
             Evidence 408, and shall not be reported or admitted in evidence for any reason
             whatsoever. Nothing stated or exchanged during mediation shall operate as an
             admission of liability, wrongdoing or responsibility.




                                               8
Case 17-80304-TLS     Doc 1602    Filed 11/02/18 Entered 11/02/18 08:33:32              Desc Main
                                 Document     Page 9 of 23


 H.    Discovery Schedule

       All mediations of Avoidance Actions must conclude prior to June 28, 2019 (the
       “Mediation Deadline”), unless the Parties settle the Avoidance Action prior to such date.
       The following provisions and deadlines shall apply to any Avoidance Action not settled
       prior to the Mediation Deadline:

       1.     The Parties to Avoidance Actions shall provide the disclosures required under
              Bankruptcy Rule 7026(a)(1) (“Initial Disclosures”) on or prior to July 19, 2019.

       2.     The Parties shall have through and including November 1, 2019 to complete non-
              expert fact discovery, including depositions of fact witnesses.

       3.     All written interrogatories, document requests and requests for admission, if any,
              may be served upon the adverse party any time after or concurrently with the
              deadline for providing Initial Disclosures through September 6, 2019.

       4.     The standard provisions of Federal Rule of Civil Procedure 33, made applicable
              herein pursuant to Bankruptcy Rule 7033, shall apply to the Avoidance Actions.

       5.     The standard provisions of Federal Rule of Civil Procedure 34, made applicable
              herein pursuant to Bankruptcy Rule 7034, including Rule 34(b)(2)(E) regarding
              the production of electronically stored information, shall apply to the Avoidance
              Actions.

       6.     The standard provisions of Federal Rule of Civil Procedure 36, made applicable
              herein pursuant to Bankruptcy Rule 7036, shall apply to the Avoidance Actions.

       7.     Should a discovery dispute arise, the complainant shall file with the Court a letter
              outlining the issues, with a copy to chambers and to the other party to the
              Avoidance Action. Respondent must reply within 2 business days. Neither letter,
              excluding exhibits, may be longer than 2 pages. The Court shall then inform the
              parties if it will require a conference call or formal motion.

       8.     Disclosure and reports of the Parties’ case-in-chief experts (if any), required under
              Federal Rule of Civil Procedure 26(a)(2), made applicable herein pursuant to
              Bankruptcy Rule 7026, shall be made to the adverse party on or before November
              29, 2019.

       9.     Disclosure and reports of the Parties’ rebuttal experts (if any), required under
              Federal Rule of Civil Procedure 26(a)(2), shall be made to the adverse party on or
              before January 10, 2020.

       10.    All expert discovery, including expert witness depositions, shall be concluded on
              or before February 28, 2020.




                                                9
Case 17-80304-TLS            Doc 1602 Filed 11/02/18 Entered 11/02/18 08:33:32                           Desc Main
                                     Document    Page 10 of 23


         11.      The standard provisions of Federal Rule of Civil Procedure 26(e), made
                  applicable herein pursuant to Bankruptcy Rule 7026, shall apply to the
                  Avoidance Actions with respect to supplementation of discovery responses.

 I.      Electronic Service

         1.       Notices of hearings, and any motions or other pleadings filed by the Plan
                  Administrator in or related to the Avoidance Actions may be served by electronic
                  mail; 4 provided that with respect to each Avoidance Action, a printed copy of the
                        3F




                  summons and complaint, and Procedures Order, shall be served via U.S. Mail,
                  postage prepaid, upon all parties entitled to notice thereof.

         2.       The Plan Administrator shall also send to each Defendant a notice and
                  information form, a copy of which is attached hereto as Schedule B (in each case,
                  the “Information Form”), and a pre-addressed, postage prepaid envelope. The
                  Information Form must be completed by or on behalf of each Defendant and
                  returned to applicable counsel to the Plan Administrator on or prior to the date on
                  which an answer or other responsive pleading to a complaint is due in accordance
                  with the Procedures Order. The Information Form must be completed and
                  returned to the Plan Administrator with valid contact information, including a
                  name, address, phone number, and an email address for the Defendant or the
                  parties designated by the Defendant to be contacted in connection with the
                  Avoidance Actions (each, a “Designated Notice Party”). Only the Designated
                  Notice Parties listed on the Information Form will receive notice of pleadings,
                  conferences, and other information in connection with the Avoidance
                  Actions. All such documents are subject to service by electronic mail. 5                4F




         3.       Service by electronic mail shall be effective as of the date such electronic mail is
                  sent to the e-mail address provided by a Defendant in the Information Form.

         4.       Parties may serve notices, motion or pleadings in the Avoidance Actions by
                  electronic means, including email and/or through the Electronic Case Filing
                  System (“ECF”), consistent with the Federal Rule of Civil Procedure 5(b)(2)(f),
                  made applicable to the Avoidance Actions by Federal Rule of Bankruptcy
                  Procedure 7005, and Local Rule 5005-1.




 4
   Any Defendant that is an individual and is not represented by counsel shall not be subject to the provisions of
 Paragraph I of these Avoidance Action Procedures regarding service by e-mail, except if such Defendant provides
 the applicable Designated Notice Party’s (as defined above) e-mail address to the Plan Administrator on an
 Information Form (as defined above).
 5
   If a Designated Party does not have an e-mail address, this fact must be clearly indicated by checking the
 appropriate box on the Information Form. In such case, the Designated Party shall be served by U.S. mail, overnight
 mail, facsimile, or hand-delivery to the address on the Information Form (the choice of the foregoing being the sole
 discretion of the Plan Administrator).


                                                         10
Case 17-80304-TLS     Doc 1602 Filed 11/02/18 Entered 11/02/18 08:33:32                 Desc Main
                              Document    Page 11 of 23


 J.    Section 502(h) Claims.

       A claim of any Defendant arising under section 502(h) of the Bankruptcy Code (a
       “502(h) Claim”), to the extent not waived in connection with the settlement of an
       Avoidance Action, shall be filed within thirty (30) calendar days of: (i) with respect to
       any Avoidance Action settled outside of the Mediation Process, the date of written notice
       from the Plan Administrator to such Defendant confirming such settlement; (ii) with
       respect to any Avoidance Action settled pursuant to the Mediation Process, the date of
       the filing of the Mediator’s Report; or (iii) with respect to any Avoidance Action
       determined by an order of the Court, the date of entry of such order (as applicable, the
       “502(h) Bar Date”). Any Defendant seeking to assert a 502(h) Claim that fails to file a
       claim with the Court on or before the applicable 502(h) Bar Date shall be forever barred,
       estopped, and enjoined from asserting such claim against any of the Post-Effective Date
       Debtors or thereafter filing a proof of claim with respect thereto, and shall not, with
       respect to such claim, be treated as a creditor of any of the Post-Effective Date Debtors
       and shall not receive or be entitled to receive any payment or distribution of property
       from the Post-Effective Date Debtors’ estates, their successors or assigns, with respect to
       such 502(h) Claim.

 K.    Motions Affecting all Avoidance Actions

       Any motions filed by the Plan Administrator that affect all of the Avoidance Actions
       shall be filed in the Bankruptcy Cases and separately docketed in each Avoidance Action
       served on all Defendants in compliance with the Federal Rules of Civil Procedure made
       applicable to these avoidance Actions by the Federal Rules of Bankruptcy Procedure.

 L.    The Court may grant relief from compliance with these Avoidance Action Procedures in
       its sole discretion.

 M.    These Avoidance Action Procedures and the accompanying Procedures Order shall be
       posted on the website of the Post-Effective Date Debtors’ claims agent, Process General,
       which is located at: https://cases.processgeneral.com/cases/case/7/gordmans-stores-inc/




                                               11
Case 17-80304-TLS   Doc 1602 Filed 11/02/18 Entered 11/02/18 08:33:32   Desc Main
                            Document    Page 12 of 23


              SCHEDULE A TO AVOIDANCE ACTION PROCEDURES

                                     Mediator List


        1. Eric Wood, Esq.
           Downing, Alexander & Wood
           2800 South 110th Court
           Omaha, NE 68144
           Tel: (402) 669-2167

        2. Michael Kinney, Esq.
           Cassem, Tierney, Adams, Gotch & Douglas PC
           9290 West Dodge Road, Suite 302
           Omaha, NE 68114
           Tel: (402) 390-0300

        3. Rocco A. Cavaliere, Esq.
           Tarter Krinsky & Drogin LLP
           1350 Broadway
           New York, New York 10018
           Tel: (212) 216-8000

        4. Christopher J. Battaglia, Esq.
           Halperin Battaglia Benzija, LLP
           40 Wall Street, 37th Floor
           New York, NY 10005
           Tel: (212) 765-9100

        5. Jeffrey Cohen, Esq.
           Lowenstein Sandler LLP
           1251 Avenue of the Americas
           New York, NY 10020
           Tel: (212) 419-5868
Case 17-80304-TLS         Doc 1602 Filed 11/02/18 Entered 11/02/18 08:33:32            Desc Main
                                  Document    Page 13 of 23


                 SCHEDULE B TO AVOIDANCE ACTION PROCEDURES:
                              INFORMATION FORM

                               GORDMANS STORES, INC., et al

 Name of Defendant:



 Address:



 Name of Designated Notice Party:



 City, State, Zip Code:



 Telephone Number of Designated Notice Party:



 E-mail Address of Designated Notice Party:



 □ Please check this box if Designated Notice Party does not have an e-mail address



 Signature of Authorized Person for Defendant: _________________________________

 Please return this Information Form to Erin Severini via email at eseverini@fbtlaw.com or in the
 enclosed self-addressed envelope (postage prepaid) to:

 Frost Brown Todd LLC
 301 East Fourth Street
 Great American Tower, Suite 3300
 Cincinnati, Ohio 45202
 Attn: Erin Severini




                                                2
Case 17-80304-TLS            Doc 1602 Filed 11/02/18 Entered 11/02/18 08:33:32   Desc Main
                                     Document    Page 14 of 23


                                            EXHIBIT 2

                                          DEFENDANTS




 0137551.0654293 4816-8761-2793v1




                                                3
Case 17-80304-TLS         Doc 1602 Filed 11/02/18 Entered 11/02/18 08:33:32                Desc Main
                                  Document    Page 15 of 23
                       ADV. PRO. NO.                          DEFENDANT NAME

       18-08035-TLS                       ENGIE INSIGHT SERVICES INC. f/k/a ECOVA, INC.

       18-08009-TLS                        COLOSSEUM ATHLETICS CORPORATION

       18-08019-TLS                        KIDZ CONCEPTS, LLC

       18-08018-TLS                        SUNRISE APPAREL IMPORT, INC. dba SHINE IMPORT

       18-08013-TLS                        DREAMWEAR INC.

       18-08050-TLS                        TURN ON PRODUCTS INC. d/b/a YOUNIQUE CLOTHING

       18-08014-TLS                       EMO-TRANS, INC.

       18-08012-TLS                       COLORTEK, INC.

       18-08036-TLS                        FLYP SPORTSWEAR INC.

       18-08010-TLS                        BMGM CO., L.L.C.

       18-08017-TLS                        SHERALVEN ENTERPRISES LTD.

       18-08016-TLS                       POLLOCK INVESTMENTS INC

       18-08015-TLS                        KELLWOOD APPAREL, LLC d/b/a MY MICHELLE

       18-08011-TLS                        BYER CALIFORNIA

       18-08039-TLS                       N & W TRANSFER, INC.

       18-08051-TLS                       JIMCO LAMP & MANUFACTURING COMPANY DBA
                                          THRO
       18-08037-TLS                       VAN DALE INDUSTRIES, INC.

       18-08138-TLS                        RANDA ACCESSORIES LEATHER GOODS LLC

       18-08038-TLS                        OFFWIRE, INC. dba BRIGHTSTAR

       18-08044-TLS                        TRI-COASTAL DESIGN GROUP INC.

       18-08041-TLS                        QUALITY KING DISTRIBUTORS, INC.

       18-08043-TLS                        KC EXCLUSIVE INC. DBA ZENANA OUTFITTERS

       18-08045-TLS                        SAMSUNG C&T AMERICA, INC. \ Q4 DESIGNS

       18-08323-TLS                        EVOLUTIONARY APPAREL, INC. DBA MOD MODELE

       18-08137-TLS                        STAR CREATIONS, INC.

       18-08020-TLS                        COASTAL COCKTAILS, INC.

       18-08046-TLS                        ARTISSIMO DESIGNS LLC

       18-08315-TLS                        VF KNITWEAR - NUTMEG MILLS DIV NKA FANATICS
                                          INC.
       18-08129-TLS                        TEAM BEANS, L.L.C.

       18-08193-TLS                        INTERNATIONAL INTIMATES INC.

        18-08136-TLS                       ENCHANTE ACCESSORIES INC.

       18-08130-TLS                        IDEA NUOVA INC.
Case 17-80304-TLS        Doc 1602 Filed 11/02/18 Entered 11/02/18 08:33:32        Desc Main
                                 Document    Page 16 of 23
                      ADV. PRO. NO.                          DEFENDANT NAME

       18-08022-TLS                       HIGH LIFE LLC

       18-08023-TLS                       REFLEX PERFORMANCE RESOURCES INC

       18-08024-TLS                       BAY ISLAND, INC.

       18-08025-TLS                      SUNCRAFT TECHNOLOGIES, INC.

       18-08047-TLS                       USA LEGWEAR, LLC

       18-08026-TLS                       UMA ENTERPRISES, INC.

       18-08049-TLS                       PAPER CUT CLOTHING LLC

       18-08027-TLS                       COLLINS PAINTING & DESIGN, LLC

       18-08028-TLS                       NOTHIN' BUT NET CLOTHING COMPANY

       18-08048-TLS                       TRANSPAC IMPORTS, INC.

       18-08029-TLS                       BENIKO, INC.

       18-08032-TLS                       DESMA GROUP, INC.

       18-08052-TLS                       MAX SALES GROUP, INC

       18-08031-TLS                       TINNOVATE LLC

       18-08053-TLS                       AROUND THE WORLD APPAREL INC.

       18-08033-TLS                       COLLEGE CONCEPTS, LLC

       18-08057-TLS                       AG, LLC f/k/a ACCENT ACCESSORIES, LLC

       18-08054-TLS                       DAVID & YOUNG CO

       18-08316-TLS                       MERCHSOURCE, LLC

       18-08055-TLS                      MAGNUM EXPRESS INC

       18-08034-TLS                       YOUNGS, INC.

       18-08056-TLS                       FASHION AVENUE KNITS INC.

       18-08058-TLS                       ACTIVE USA, INC.

       18-08059-TLS                       PRINZ LTD.

       18-08060-TLS                       THE WILLIAM CARTER COMPANY

       18-08061-TLS                       VESI INCORPORATED

       18-08062-TLS                       GRANDVIEW GALLERY, LLC

       18-08065-TLS                       STAR OF INDIA FASHIONS, INC.

       18-08066-TLS                       ORION FASHIONS, INC.

       18-08067-TLS                       HURLEY INTERNATIONAL LLC

       18-08069-TLS                      EAI-JR286, INC.

       18-08070-TLS                       8 TO 20 PARTNERS, LLC
Case 17-80304-TLS        Doc 1602 Filed 11/02/18 Entered 11/02/18 08:33:32               Desc Main
                                 Document    Page 17 of 23
                      ADV. PRO. NO.                      DEFENDANT NAME

       18-08322-TLS                       VERITIME INC

       18-08071-TLS                       FEDERAL JEANS INC.

       18-08072-TLS                       DYNASTY APPAREL CORP.

       18-08073-TLS                       BREAKING WAVES, INC.

       18-08074-TLS                      INS & OUTS POTTERY, INC. dba URBAN TRENDS
                                         COLLECTION
       18-08075-TLS                      SIENA FLORAL ACCENTS, INC.

       18-08076-TLS                       GIBSON OVERSEAS INC.

       18-08077-TLS                       SIXTREES USA, LTD.

       18-08078-TLS                       WESTPORT CORPORATION

       18-08079-TLS                       RGGD INC. DBA CRYSTAL ART GALLERY/A.M. & N.

       18-08080-TLS                       KNOTHE ROBE CO.

       18-08081-TLS                       BEATRISE LLC

       18-08083-TLS                      VERTEX INC

       18-08084-TLS                      VITECH BUSINESS GROUP

       18-08085-TLS                      JVS ENTERPRISES INC.

       18-08086-TLS                       JOHN PAUL RICHARD, INC.

       18-08087-TLS                       TOO GOOD GOURMET, INC.

       18-08089-TLS                       GOLDEN CHAIR, INC NKA CHAPTER 3, INC.

       18-08090-TLS                      TOP FASHION OF N.Y. INC.

       18-08091-TLS                      XTREME COUTURE, INC.

       18-08092-TLS                      SPIRIT LEATHER WORKS

       18-08321-TLS                      MASTERCRAFT INTERNATIONAL LIMITED

       18-08093-TLS                      NEW VIEW GIFTS & ACCESSORIES, LTD.

       18-08094-TLS                      PORT TO PORT IMPORT/EXPORT, INC.

       18-08317-TLS                      LSI CORPORATION DBA LSI STAFFING

       18-08095-TLS                      VONAGE BUSINESS INC.

       18-08096-TLS                      INTESOURCE INC

       18-8124-TLS                       G.PACHE INTERNATIONAL, INC. d/b/a 9K CLOTHING
                                         COVE
       18-08100-TLS                      JS CHINA SOURCING INC

       18-08101-TLS                      HOME ESSENTIALS & BEYOND INC.

       18-08102-TLS                      MASTERPIECES PUZZLE COMPANY INC

       18-08103-TLS                      VERIFONE INC
Case 17-80304-TLS        Doc 1602 Filed 11/02/18 Entered 11/02/18 08:33:32            Desc Main
                                 Document    Page 18 of 23
                      ADV. PRO. NO.                       DEFENDANT NAME

       18-08104-TLS                      CARPENTER CO.

       18-08105-TLS                      FREE PEOPLE OF PA LLC

       18-08106-TLS                      PROKARMA, INC.

       18-08107-TLS                       CUTIE PIE BABY, INC.

       18-8110-TLS                       CONCEPTS IN TIME LLC

       18-8111-TLS                       TWINS ENTERPRISE INC

       18-8115-TLS                       STARGATE APPAREL, INC.

       18-8116-TLS                       COMPLIANCE NETWORKS, L.L.C.

       18-8117-TLS                       KONICA MINOLTA BUSINESS SOLUTIONS USA INC

       18-8118-TLS                       MARKETPLACE BRANDS, LLC

       18-8119-TLS                       BOELTER LLC

       18-8120-TLS                       PET EDGE DEALER SERVICES, A DIVISION OF OF
                                         PETEDGE INC.
       18-8122-TLS                       KELLYTOY USA INC

       18-8123-TLS                       SEVEN APPAREL GROUP INC

       18-8125-TLS                       N & M BROKERAGE SERVICES LLC

       18-08128-TLS                      GARDA CL NORTHWEST INC.

       18-08131-TLS                       ADTN INTERNATIONAL, LTD

       18-08132-TLS                      JAPNA INC

       18-08133-TLS                      TEMPT IN-STORE PRODUCTIONS, A DIVISION OF
                                         QUAD/GRAPHICS, INC.
       18-08134-TLS                      ETNA PRODUCTS CO. INC..

       18-08135-TLS                      AGE GROUP LTD.

       18-08139-TLS                      HANDCRAFT MFG CO.

       18-08141-TLS                      SOHO APPAREL GROUP INC.

       18-08142-TLS                      MUZAK LLC

       18-08143-TLS                      CIRCLE GLASS LLC

       18-08144-TLS                      GOLD INC.

       18-08145-TLS                      STHEALTH BENEFIT SOLUTIONS LLC

       18-08148-TLS                      MELISSA & DOUG LLC

       18-08149-TLS                      DOWN-LITE INTERNATIONAL, INC.

       18-08150-TLS                      LUKASIAN HOUSE LLC

       18-08151-TLS                      EUROPEAN HOME DESIGN, LLC

       18-08152-TLS                      HADDAD HOSIERY LLC
Case 17-80304-TLS        Doc 1602 Filed 11/02/18 Entered 11/02/18 08:33:32             Desc Main
                                 Document    Page 19 of 23
                      ADV. PRO. NO.                         DEFENDANT NAME

       18-08153-TLS                      BCCH, LLC d/b/a CLAUDIA'S CANINE CUISINE
                                         BOUDREAUX OPERATING ACQUISITIONS, LLC d/b/a
       18-08154-TLS                      GR RESEARCH CONSULTING LLC

       18-08156-TLS                      HOT SHOT HK, LLC

       18-08157-TLS                      AUBURN HOSIERY MILLS, INC.

       18-08159-TLS                      BEAUTY 21 COSMETICS, INC.

       18-08160-TLS                      HEATHER ANN CREATIONS, A DIVISION OF ALFRED'S
                                         PICTURES FRAMES, INC.
       18-08161-TLS                      COMFORTRESEARCH, L.L.C.

       18-08162-TLS                      HANES UNDERWEAR

       18-08158-TLS                      WHEAT ACCESSORIES LLC

       18-08165-TLS                      DENNIS EAST INTERNATIONAL, LLC

       18-08166-TLS                      OFFICE STAR PRODUCTS

       18-08167-TLS                      SUNFLOWER FOOD COMPANY INC

       18-08168-TLS                      THE NASDAQ STOCK MARKET LLC

       18-08169-TLS                      COFFEE MASTERS, INC.

       18-08170-TLS                      INTIMO INC.

       18-08171-TLS                      AVIS RENT A CAR SYSTEM, LLC

       18-08172-TLS                      ELK GROUP INTERNATIONAL LLC

       18-08173-TLS                      DEJUNO CORPORATION

       18-08174-TLS                      FERRARA CANDY COMPANY

       18-08175-TLS                      M&G PARTNERS LLP

       18-08176-TLS                      C & H ALLIANCE LLC

       18-08177-TLS                      BEST BRANDS CONSUMER PRODUCTS, INC.

       18-08178-TLS                      L & K COFFEE COMPANY

       18-08180-TLS                      BON-BINI LLC DBA STEPPING STONES

       18-08318-TLS                      TKO-EVOLUTION APPAREL INC

       18-08181-TLS                      COTY INC.

       18-08182-TLS                      WIESNER PRODUCTS/SOLED OUT SOCKS

       18-08183-TLS                      ATHRA NJ INC.

       18-08184-TLS                      INTERNATIONAL BRASS HOUSE, INC.

       18-08185-TLS                      DEMANDWARE, INC.

       18-08186-TLS                      INFOVISIONIX INC

       18-08187-TLS                      PARK HILL COLLECTION, LLC
Case 17-80304-TLS        Doc 1602 Filed 11/02/18 Entered 11/02/18 08:33:32           Desc Main
                                 Document    Page 20 of 23
                      ADV. PRO. NO.                        DEFENDANT NAME

       18-08188-TLS                      BENDON, INC. f/k/a BENDON PUBLISHING
                                         INTERNATIONAL, INC.
       18-08190-TLS                      BOOM BOOM, INC.

       18-08191-TLS                      MIDNITE EXPRESS INC.

       18-08195-TLS                      BEST STYLES, INC.

       18-08197-TLS                      THE ANDREW BARRIE COLLECTION LLC DBA POW
                                         WOW PRODUCTS
       18-08199-TLS                      JACKSON CORPORATION

       18-08200-TLS                      NATIONAL DESIGN LLC

       18-08201-TLS                      INNOVATIVE HARDWARE, INC. DBA EPS

       18-08202-TLS                      TOP OF THE WORLD LLC

       18-08203-TLS                      NETWORKS STAFFING SOLUTIONS LLC

       18-08319-TLS                      DELTA GALIL USA INC. DBA CONVERSE ACCESSORIES

       18-08204-TLS                      DEMET'S CANDY COMPANY, LLC

       18-08205-TLS                      JODHPURI INC.

       18-08206-TLS                      LIFEWORKS TECHNOLOGY GROUP LLC

       18-08207-TLS                      STRATEGIC OFFSITES GROUP INC.

       18-08209-TLS                      RIVSTAR APPAREL LLC

       18-08210-TLS                      SELECT BRANDS INC

       18-08211-TLS                      MAIN STREET DÉCOR

       18-08212-TLS                      108 STITCHES, LLC

       18-08214-TLS                      BLUECORE INC

       18-08216-TLS                      DVC INDUSTRIES INC. DBA THE SPICE LAB

       18-08217-TLS                      USF COLLECTIONS, INC.

       18-08218-TLS                      FRANKLIN SPORTS, INC.

       18-08219-TLS                      A3 APPAREL LLC

       18-08221-TLS                      PHOTO FILE INC.

       18-08222-TLS                      OHIO WHOLESALE INC. DBA KENNEDY'S COUNTRY
                                         COLLECTIONS
       18-08223-TLS                      AMIEE LYNN INC DBA AMIEE LYNN ACCESSORIES

       18-08246-TLS                      KIZAN INTERNATIONAL, INC.

       18-08247-TLS                      PRO'S CHOICE BEAUTY CARE INC.

       18-08248-TLS                      PETS FIRST INC.

       18-08249-TLS                      MARVIN LEEDS MARKETING SERVICES INC.

       18-08250-TLS                      KENNY'S DEALS INC.
Case 17-80304-TLS        Doc 1602 Filed 11/02/18 Entered 11/02/18 08:33:32        Desc Main
                                 Document    Page 21 of 23
                      ADV. PRO. NO.                       DEFENDANT NAME

       18-08245-TLS                      DANIEL M FRIEDMAN & ASSOCIATES INC.

       18-08251-TLS                      FORMS ASSOCIATES, INC.

       18-08253-TLS                      BURLEIGH POINT LTD dba RVCA

       18-08254-TLS                      PLAYHUT INC.

       18-08255-TLS                      JOE BENBASSET, INC.

       18-08256-TLS                      VIP PRODUCTS LLC

       18-08257-TLS                      NORTHPOINT TRADING, INC.

       18-08258-TLS                      ADVANTIX SOLUTIONS GROUP INC.

       18-08260-TLS                      MYSTIC APPAREL LLC

       18-08261-TLS                      ADVANTUS CORP.

       18-08263-TLS                      H/S GLOBAL TRADING GROUP, LLC

       18-08264-TLS                      GENEVA WATCH GROUP, INC.

       18-08224-TLS                      THE LEVY GROUP/ESPRIT

       18-08225-TLS                      GMPC, INC.

       18-08226-TLS                      WIESNER PRODUCTS, INC. DBA KIDS WITH
                                         CHARACTER
       18-08227-TLS                      FETCO HOME DÉCOR, INC..

       18-08228-TLS                      SAMSONITE COMPANY STORES, LLC

       18-08229-TLS                      ESHIPPING, LLC

       18-08230-TLS                      OVED APPAREL CORPORATION

       18-08231-TLS                      GREEN CRYSTAL AROMAS INC.

       18-08232-TLS                      MAINETTI USA, INC.

       18-08233-TLS                      INDIA HOUSE BRASS, INC.

       18-08234-TLS                      KENROSE PERFUMES INC. DBA EUROPERFUMES

       18-08235-TLS                      MIDWOOD DISTRIBUTORS INC.

       18-08237-TLS                      FCP BRANDS, INC.

       18-08238-TLS                      CLOSEOUTS SURPLUS & SALVAGE, INC.

       18-08239-TLS                      UNIVERSITY GAMES CORP.

       18-08240-TLS                      TARA TOY CORP.

       18-08241-TLS                      NG&G FACILITY SERVICES INT'L

       18-08242-TLS                      HANES BRANDS INC. DBA HANES SOCKS

       18-08243-TLS                      VOSS ELECTRIC CO.

       18-08244-TLS                      LOOSELEAF SUNGLASSES & ACCESSORIES LLC
Case 17-80304-TLS        Doc 1602 Filed 11/02/18 Entered 11/02/18 08:33:32            Desc Main
                                 Document    Page 22 of 23
                      ADV. PRO. NO.                        DEFENDANT NAME

       18-08266-TLS                      NMR DISTRIBUTION (AMERICA) INC.

       18-08267-TLS                      LIBBEY GLASS INC.

       18-08268-TLS                      AINSWORTH PET NUTRITION INC.

       18-08269-TLS                      GIX LOGISTICS, INC.

       18-08270-TLS                      RADZ BRANDS LLC

       18-08271-TLS                      LATE FOR THE SKY PRODUCTIONS CO., INC.

       18-08272-TLS                      GXS, INC.

       18-08273-TLS                      FACILITY SOLUTIONS GROUP, INC.

       18-08274-TLS                      MVP GROUP INTERNATIONAL INC.

       18-08275-TLS                      BB TRADING WORLDWIDE INC.

       18-08277-TLS                      GFSI, LLC DBA CHAMPION CUSTOM PRODUCTS

       18-08278-TLS                      YOYO LIP GLOSS INC.

       18-08279-TLS                      NOVELTY POSTER CO.INC.

       18-08280-TLS                      CELEBRITY DESIGN GROUP LLC

       18-08281-TLS                      HOME DYNAMIX, LLC

       18-08282-TLS                      TALX UCM SERVICES, INC. DBA TALX UCEXPRESS

       18-08286-TLS                      DECOR CRAFT INC.

       18-08287-TLS                      INDUSTRIAL SECURITY SOLUTIONS, CORP.

       18-08288-TLS                      CAROLE ACCESSORIES

       18-08289-TLS                      TRILLIANT FOOD BEVERAGE & NUTRITION, LLC

       18-08290-TLS                      FURHAVEN PET PRODUCTS, INC.

       18-08291-TLS                      ALLIED AERO FOAM PRODUCTS LLC

       18-08292-TLS                      CFA, INC. DBA CFA STAFFING

       18-08293-TLS                      CYBERSOURCE CORPORATION

       18-08294-TLS                      MODIS INC.

       18-08295-TLS                      C&F ENTERPRISES INC.

       18-08297-TLS                      COED SPORTSWEAR, Inc.

       18-08298-TLS                      ROLF C HAGEN (USA) CORP.

       18-08299-TLS                      GIFTCRAFT INC.

       18-08301-TLS                      H.E.R ACCESSORIES, LTD

       18-08302-TLS                      CSI LEASING INC

       18-08304-TLS                      PARIS PRESENTS INC.
Case 17-80304-TLS        Doc 1602 Filed 11/02/18 Entered 11/02/18 08:33:32            Desc Main
                                 Document    Page 23 of 23
                      ADV. PRO. NO.                      DEFENDANT NAME

       18-08305-TLS                      VINTAGE DIRECT, INC.

       18-08306-TLS                      GREY MATTER CONCEPTS APPAREL GROUP CORP.

       18-08307-TLS                      ICR, LLC

       18-08308-TLS                      MARKETING RESOURCE GROUP INC. DBA TOLAND
                                         HOME GARDEN
       18-08309-TLS                      REMEDY INTELLIGENT STAFFING, LLC

       18-08310-TLS                      FORESEE RESULTS, INC.

       18-08311-TLS                      PACIFIC APPAREL MFG

       18-08312-TLS                      A&H SPORTSWEAR CO., INC.

       18-08313-TLS                      STANTON PUBLIC RELATIONS AND MARKETING LLC

       18-08314-TLS                      BEAUTIFUL GIANT, INC.

                                          DEVITO VERDI, INC.
